Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number: 7,691,127 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
The terminal disclaimer filed on 03/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Number: 10,363,021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Lacenere (Reg. No.: 71,043) on 03/01/2022.  
The application has been amended as follows: (canceled claims 52-65, 73 and 74).
Claims 52-65. (Canceled)
Claims 73-74. (Canceled)
Reasons for Allowance
Claims 66-70 and 72 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious a device for closing a blood vessel puncture site disposed at a distal end of a tissue tract, the device comprising, inter alia, a sealing member slidably disposed over the shaft and positioned proximal to the expansible member; and a chemical and/or biological agent release region under the sealing member, the chemical and/or biological agent release region comprising an immobilized chemical and/or biological agent disposed on the distal end of the shaft proximal to the expansible member and distal to the tensioning element.
The closest prior art, Yassinzadeh et al. (US Pub. No.: 2005/0267522) discloses a device for closing a blood vessel puncture site disposed at a distal end of a tissue tract, the device comprising: a shaft (71, Figs. 10-15D) having a proximal end and a distal end (Fig. 10), the shaft being configured to advance through the tissue tract (Fig. 15B-15C); an expansible member (74, Figs. 10-15) disposed on the distal end of the shaft and being deployable within the blood vessel; and a tensioning element (86, Figs. 10-15D) slidably disposed over the shaft and proximal the expansible member (Figs. 10-15D), wherein the tensioning element is configured to apply tension to the expansible member when deployed and seated against the blood vessel puncture site (Paras. [0060], [0063], [0073], and [0073]).  However, Yassinzadeh does not disclose or render obvious a chemical and/or biological agent release region under the sealing member which is slidably disposed over the shaft and positioned proximal to the expansible member; wherein the chemical and/or biological agent release region .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
                             
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036. The examiner can normally be reached M-F 9:00am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JING RUI OU/Primary Examiner, Art Unit 3771